DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC 103
Applicant's arguments filed 13 October 2022 have been fully considered but they are not persuasive. Applicant argues that the cited latching and locking mechanism of Flannery does not physically and directly engage the X-Frame (Remarks page 13). Examiner respectfully disagrees. The X-Frame of Flannery is interpreted to comprise elements 20 and 160 of Flannery Fig. 9A because Applicant’s claim limitation states “X-typed frame that is rotatably connected.” Therefore, Flannery Fig. 9A frame elements 20 alone would not be able to rotate around pin 170. Thus, Flannery does teach a latching and locking mechanism that physically and directly engages the X-Frame. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the latch engaging with the side of the X-Frame) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that Flannery does not teach any arc structure but state that the element of Flannery is “wrapped around another element” (Remarks page 14). Examiner interprets “arc” as having “curvature” and “wrapping” includes curvature. Therefore, Flannery teaches an arc structure. Applicant further argues that the strap does not contain a hook structure (Remarks page 14), but Examiner respectfully disagrees. Flannery Fig.12B teaches the strap comprising elements 240 and 244, which are interpreted as hook structures because they must insert and “bend around” an opening, which is “hooking.” Applicant further argues that Gehr does not teach the sliding portion and claims that it is permanently fixed (Remarks page 15). Examiner respectfully disagrees. The cited lead-in portion can be moved if the pin is removed, so therefore it is adapted to slidably and selectively contact against the X-type frame. Applicant further argues that Gehr does not teach structures on the corner of the vertical tube. Examiner respectfully disagrees. As seen in Fig. 24A, the vertical tube ends at a corner 18, so Gehr teaches Applicant’s claimed limitation. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090019637 A1 to Gehr in view of US 10194755 B1 to Flannery.
Re Claim 1, Gehr teaches:
A foldable playard (at least [Abstract] “playard is movable”.), comprising: 
a plurality of vertical tubes (at least Fig. 2 element 18 and [0054] “a plurality of legs 18”.), each vertical tube comprising: a bar member (at least Fig. 2 element 18 and [0054] “a plurality of legs 18”.); a corner affixed to top of the bar member (at least Fig. 2 element 24 and [0059] “pivot joints 24 are arranged on each leg 18, such as on an upper end of the leg 18”.); and a slider movably disposed on the bar member (at least Fig. 2 element 40 and [0060] “a slider joint 40 for use in conjunction with a latch mechanism 32”.); 
a plurality of X-typed frames, each of the X-typed frames being rotatably connected between two adjacent vertical tubes via the corner and the slider (at least Fig. 2 element 22 and [0060] “Each cross member 22 may be mounted to respective adjacent legs by a slider joint 30 or 40”.); and a
Gehr does not explicitly teach:
latching mechanism, comprising: a latch body, comprising a first end and a second end opposite to each other, the first end being disposed on the corner of one vertical tube; and
a locking portion disposed on the second end, the locking portion being adapted to selectively directly contact and disengage from one X-typed frame that is rotatably connected to the slider on the said vertical tube in response to motion of the latch body.
However, Flannery teaches:
latching mechanism, comprising: a latch body, comprising a first end and a second end opposite to each other, the first end being disposed on the corner of one vertical tube  (at least Figs. 12A-C element 44 and [Col. 21 lines 15 to 45] “vertical elongate strap piece 44”.); and
a locking portion disposed on the second end, the locking portion being adapted to selectively directly contact and disengage from one X-typed frame that is rotatably connected to the slider on the said vertical tube in response to motion of the latch body (at least Figs. 9-10 element 172 and [Col. 16 lines 57-67] “the proximal end of strap 52 is engaged to one buckle piece 172 and a lower portion of elongate strip 44 is engaged to a second buckle piece 174. It should be noted that elongate strip 44 extends from between top horizontal strip 48 and bottom horizontal strip 50. Buckle piece 172 includes a female portion for a male portion of buckle piece 174”.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the latch mechanism taught by Gehr with the latch location of the corner of the vertical tube as taught by Flannery because both are directed towards the same field of endeavor of play yards with latch mechanisms and doing so involves the use of a known technique (placing one end of the latch at the vertical corner as taught by Flannery) with a known device (play yard with latch taught by Gehr) with predictable results.  A person having ordinary skill in the art would have been motivated to do so because “The engagement between a lower end of strap 246 and a portion of the vertical elongate strap piece 44 may be disposed anywhere between a location immediately below the buckle 240 and the lower horizontal piece 50” (Flannery [Col. 21 lines 15 to 45]).
Re Claim 2, the combination of Gehr and Flannery teaches:
The foldable playard of claim 1 (detailed with respect to claim 1). 
Flannery further teaches:
wherein the latch body is a flexible latch affixed to the corner, engagement and disengagement of the locking portion and the said X-typed frame is actuated by deformation of the flexible latch (at least Figs. 12A-C element 44 and [Col. 21 lines 15 to 45] “Buckle portions 242 and 244 are quickly connectable and quickly disconnectable from each other by simultaneously pressing inwardly or squeezing together buttons 248”.).
Re Claim 3, the combination of Gehr and Flannery teaches:
The foldable playard of claim 2 (detailed with respect to claim 2). 
Flannery further teaches:
wherein the locking portion is an arc structure, and a dimension of the arc structure is matched with a diameter of the X-typed frame (at least Fig. 12B element 254).
Re Claim 4, the combination of Gehr and Flannery teaches:
The foldable playard of claim 1 (detailed with respect to claim 1). 
Flannery further teaches:
wherein the locking portion is a hook structure adapted to hold a bottom surface of the said X-typed frame (at least Figs. 10A-D element 52.).
Re Claim 5, the combination of Gehr and Flannery teaches:
The foldable playard of claim 1 (detailed with respect to claim 1). 
Gehr further teaches:
wherein the latch body is a rotatable latch pivoted to the corner, engagement and disengagement of the locking portion and the said X-typed frame is actuated by rotation of the rotatable latch (at least Fig. 22 element 372 and [0089] “The handle 372 is pivotably attached to the slider joint 40''. In this embodiment of a latch assembly, the handle 372 is attached to the slider joint 40''”.).
Re Claim 6, the combination of Gehr and Flannery teaches:
The foldable playard of claim 5 (detailed with respect to claim 5). 
Gehr further teaches:
wherein the locking portion is a crook structure adapted to catch the said X-typed frame (at least Fig. 24-24A element 432 and [0095] “the latch plate 432 […] and the cross member 22 that is pivotally coupled”.).
Re Claim 7, the combination of Gehr and Flannery teaches:
The foldable playard of claim 1 (detailed with respect to claim 1). 
Gehr further teaches:
wherein the latching mechanism further comprises a releasing portion disposed on the second end and adapted to be applied by an external force for actuating the latch body (at least Fig. 24-24A element 438 and [0095] “the slider joint 430 includes a button 438, such as a Valco snap button, that can releasably engage either of the two apertures 434, 436”.).
Re Claim 8, the combination of Gehr and Flannery teaches:
The foldable playard of claim 1 (detailed with respect to claim 1). 
Gehr further teaches:
wherein the latching mechanism further comprises a lead-in portion connected to the locking portion and adapted to slidably and selectively contact against the X-typed frame for bending the latch body (at least Fig. 24A with Examiner’s labeling below.).

    PNG
    media_image1.png
    350
    550
    media_image1.png
    Greyscale

Re Claim 9, the combination of Gehr and Flannery teaches:
The foldable playard of claim 1 (detailed with respect to claim 1). 
Gehr further teaches:
wherein the locking portion comprises a first locking structure, and the X-typed frame comprises a second locking structure detachably locking with the first locking structure (at least Fig. 24-24A and [0095] “when the cross member 22 is in the folded position (corresponding to the folded arrangement of the collapsible frame structure of the playard), the snap button 438 can engage the second aperture 436. The snap button 438 is biased outward relative to the cross member 22; however, the snap button 438 may be depressed to clear the latch plate 432, allowing pivoting of the cross member 22 from the open position to the folded position or vice versa”.).
Re Claim 10, the combination of Gehr and Flannery teaches:
The foldable playard of claim 9 (detailed with respect to claim 9). 
Gehr further teaches:
wherein the first locking structure is a cavity and the second locking structure is an extrusion, or the first locking structure is the extrusion and the second locking structure is the cavity (at least Fig. 24-24A and [0095] “when the cross member 22 is in the folded position (corresponding to the folded arrangement of the collapsible frame structure of the playard), the snap button 438 can engage the second aperture 436. The snap button 438 is biased outward relative to the cross member 22; however, the snap button 438 may be depressed to clear the latch plate 432, allowing pivoting of the cross member 22 from the open position to the folded position or vice versa”.).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/25/2022